Citation Nr: 0025271	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-28 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a bilateral hand disorder, to include 
rheumatoid arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The veteran served on active duty from August 1970 to January 
1971.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Nashville, 
Tennessee (hereinafter RO).


FINDINGS OF FACT

1.  Service connection for bilateral claw hand was denied by 
an unappealed rating decision in May 1973.

2.  Service connection for rheumatoid arthritis was denied by 
an unappealed rating decision in May 1974.

3.  Additional evidence submitted since the rating decisions 
in 1973 and 1974, includes VA outpatient treatment records, 
private medical records, statements from the veteran and 
family members, treatises, and testimony of the veteran at a 
personal hearing before the Board. 

4.  The additional evidence with regard to the veteran's 
claim to reopen his claim of entitlement to service 
connection for arthritis of multiple joints, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, as there is no medical 
evidence of record that the veteran's current bilateral hand 
disorder was incurred in or aggravated by military service.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral hand disorder, to include 
rheumatoid arthritis, is not new and material, and therefore, 
the claims are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§  3.104, 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent VA law provides that service connection may be 
allowed for a disability that is incurred in or aggravated by 
the veteran's period of active service.  38 U.S.C.A. § 1110 
(West 1991).  An allowance of service connection requires 
that the facts establish that a particular disease or injury, 
resulting in disability, was incurred in service.  38 C.F.R. 
§ 3.303(a) (1999).  Additionally, 38 U.S.C.A. § 1153 (1999) 
provides that a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  

A claim of entitlement to service connection for bilateral 
claw hand, incomplete, congenital was denied by an unappealed 
rating decision in May 1973.  A claim of entitlement to 
service connection for rheumatoid arthritis was denied by an 
unappealed rating decision in May 1974.  Therefore, these 
decisions are final.  38 U.S.C.A. § 7105.  To reopen a 
finally denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§  5108, 7105; 38 C.F.R. § 3.104.  38 
C.F.R. § 3.156(a) states that new and material evidence means 
evidence which was not previously submitted to agency 
decisionmakers which bears "directly and substantially" upon 
the specific matter under consideration.  Such evidence must 
be neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Id.; see generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the RO when the final decision was made and the 
reasons that were given for the denial of the claim.  In this 
case, the RO denied the veteran's claim of entitlement to 
bilateral claw hand in May 1973, on the grounds that this 
disorder was a congenital bony abnormality that was not 
worsened by service.  The RO denied the veteran's claim of 
entitlement to rheumatoid arthritis in May 1994, on the 
grounds that this disorder preexisted service entrance and 
that the veteran's service did not aggravate his bilateral 
hand disorder.  Therefore, the issue before the Board is 
whether the additional evidence submitted by the veteran 
since the RO decisions in 1973 and 1974, is both new and 
material in that it tends to establish that the veteran 
either incurred a bilateral hand disorder in service, or that 
a preexisting bilateral hand disorder was aggravated by his 
period of service.

Relevant and nonduplicative evidence submitted since the RO 
decisions in 1973 and 1974, include VA outpatient treatment 
records dated in 1995 to 1996, which show treatment for 
rheumatoid arthritis with deformities.  However, this 
evidence is cumulative, as it only shows that the veteran has 
rheumatoid arthritis and bilateral hand deformities, which 
was considered in the RO in 1973 and 1974.  Further, it is 
not new and material as it fails to demonstrate that the 
veteran incurred a bilateral hand disorder during military 
service, or that his preexisting bilateral hand disorder was 
aggravated thereby.  

Also submitted were statements by the veteran and family 
members regarding the veteran's state of health prior to 
service and subsequent thereto.  These documents are 
duplicative and cumulative of statements previously submitted 
to the RO and considered in the rating actions in 1973 and 
1974.  Additionally, the veteran testified before the Board 
in August 1997, that prior to service he did not have a hand 
deformity, or any problems with his hands.  He stated that 
while in basic training he was required to walk on his hands, 
and was unable to.  The veteran stated that at that time he 
had extreme pain in his hands and shoulder.  After he 
finished basic training, the veteran testified that he was 
unable to complete advanced individual training due to the 
pain in his hands.  The Board has carefully considered the 
veteran's testimony.  However, his sworn testimony is not 
competent evidence to establish the etiology of his current 
bilateral hand disorder.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Espiritu v. 
Derwinski, 2 Vet. App. 492,  495 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  As such, the veteran's testimony 
is not new and material as it does not provide competent 
evidence that his current bilateral hand disorder was 
incurred in or aggravated by his period of military service.  

Further submitted were treatises on rheumatoid arthritis.  
The texts submitted to support the claim are not probative 
because they do not concern the veteran specifically, nor do 
they discuss generic relationships applying to this case with 
sufficient specificity.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also Sacks v. West, 11 Vet. App. 314, 
317 (1998).  As these documents are not probative to the 
veteran's claim, they are new and material and cannot serve 
to reopen the veteran's claim.  

Additional evidence considered in the veteran's claim to 
reopen the issue of entitlement to service connection for a 
bilateral hand disorder, to include rheumatoid arthritis, are 
private medical records prior to service entrance and 
subsequent to service discharge.  However, these records fail 
to demonstrate that the veteran incurred a bilateral hand 
disorder during military service, or that his preexisting 
bilateral hand disorder was aggravated thereby.  Accordingly, 
they are not significant that they must be considered in 
order to fairly decide the merits of the claim.

As none of the evidence added to the record since the RO 
decisions in 1973 and 1974, either by itself or in the 
context of all the evidence, provides evidence so significant 
that it must be considered in order to fairly decide the 
merits of the claim, the Board concludes that the additional 
evidence does not constitute new and material evidence 
sufficient to reopen the claim for service connection for a 
bilateral hand disorder, to include rheumatoid arthritis.  
Therefore, the RO decisions in May 1973 and May 1974 remain 
final, and the claims are not reopened.  



ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for a bilateral hand disorder, to include 
rheumatoid arthritis, is denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 

